FILED
                                                                                Aug 18, 2022
                                                                                11:01 AM(CT)
                                                                             TENNESSEE COURT OF
                                                                            WORKERS' COMPENSATION
                                                                                   CLAIMS




           TENNESSEE BUREAU OF WORKERS’ COMPENSATION
          IN THE COURT OF WORKERS’ COMPENSATION CLAIMS
                           AT NASHVILLE

 The Estate of Raymond Gaters,                  )   Docket No. 2021-08-1240
 Deceased Employee, by Kashia Gaters,           )
 Surviving Spouse,                              )
              Deceased Employee,                )
 v.                                             )   State File No. 69005-2021
 Triyar Management, Inc.,                       )
              Employer,                         )
 And                                            )
 Oak River Insurance Co.,                       )   Judge Kenneth M. Switzer
              Carrier.                          )


        COMPENSATION ORDER GRANTING SUMMARY JUDGMENT


       Triyar Management, Inc. moved for summary judgment, asserting that no issues of
material fact exist as to whether Raymond Gaters suffered injuries arising out of his
employment. The question is whether Mr. Gaters was working on the evening when,
tragically, he was fatally wounded. The undisputed proof shows that he was not working,
so the Court holds that Triyar Management is entitled to summary judgment.

                                    History of Claim

       The parties agree that Mr. Gaters lived and worked at an apartment complex
managed by Triyar. According to pleadings and Ms. Gaters’s testimony, on the evening
of Thursday, July 29, 2021, Mr. Gaters was fatally shot outside the apartments. Triyar
asserts that his job was maintaining the apartments, while Ms. Gaters contends that he also
engaged in “communication with tenants and others.”

       In Triyar’s Statement of Undisputed Material Facts, it relies on the affidavit of
Jerilyn Moran, community manager of the apartments. Ms. Moran testified that Mr. Gaters
did not work and earned no wages on July 29. She further stated that Triyar did not request
that he do any work on that date, and that a call log showed he received no calls from
residents asking that he perform maintenance or do any other work on July 29. In addition,

                                            1
Mr. Gaters had a pending workers’ compensation claim for a separate injury, for which he
received temporary total disability benefits from February through August 2, 2021. Thus,
on July 29, 2021, Mr. Gaters was restricted from work. Triyar Management, Inc. asserts
that these facts show that Mr. Gaters’s fatal injury did not arise out of his employment.

      In response, Ms. Gaters denies the above facts, except that as to whether he earned
wages on July 29, she argues that he was receiving payment due to living at the apartment
complex.

       For each of the remaining facts, she repeats the same denials: “This fact is a
determinative issue in this cause of action for the trier of fact to decide at a Compensation
Hearing.” She then offers her entire affidavit and cites to the same eleven pages of her
deposition transcript for each factual assertion as proof that Triyar’s material facts are
disputed.

       Looking to these documents, the Court deduces that Ms. Gaters relies on the
following as proof of disputed facts.

       In her affidavit, she testified that Mr. Gaters’s duties went beyond maintenance to
include “communication with tenants and others,” and that some work was not always
reported to his supervisor or Triyar. She wrote that sometimes individuals approached him
“at any and all hours of the day or night.” Ms. Gaters further said that regardless of
receiving workers’ compensation benefits for another claim, Mr. Gaters continued to work
during the time he received those benefits.

        In her deposition, Ms. Gaters testified regarding her personal knowledge about his
job duties and the night in question. She said Mr. Gaters typically worked from 8:00 to
5:00 p.m. but sometimes responded to calls after hours or worked on weekends. On the
evening of July 29, Ms. Gaters said he left their apartment at approximately 8:00 p.m. to
“go to his sister’s house.” She clarified, “I’m not sure did he work any—did any work
earlier that day. I’m not sure. But that night, you know, he just went to visit his sister, and
he came—he called me and said he was on his way home and that was it.” Ms. Gaters was
resting in their apartment when he returned.

     Ms. Gaters candidly testified regarding the circumstances of his death: “I don’t
know what happened. I can’t say did a tenant stop him. I don’t know. To this day I don’t
know what happened. . . . Until they knocked on my door and said he was on the lawn.”

        Ms. Gaters then testified as to her knowledge of whether Mr. Gaters was working
at the time of his death in the following exchange:

       Q: So he wasn’t responding to a maintenance call. He just told you that he
       was going to see his sister that evening?

                                              2
       A: He told me he was going to see his sister. Now on his way back I don’t
       know did he get a call from anyone or not. I don’t know.
               I don’t know did a tenant ask him to do something, you know, during
       that prior time when he said he was on his way. I don’t know did a tenant,
       you know, ask him to do something for them. I don’t know. Nobody knows.
       I don’t know. But the thing of it is I don’t know did a tenant stop him for a
       light bulb. We don’t know. I don’t know. So I don’t know if he got a call
       from Jera [Ms. Moran] or not. I don’t know.

       Ms. Gaters later admitted in response to her attorney’s questioning that “I don’t
know if he worked earlier that day or not.” She added, “I don’t know if Jera [Ms. Moran]
or anyone called him during between the time he left from his sister’s to my house. I don’t
know. You know, he probably got a call, you know.”

                                     Law and Analysis

        Summary judgment is appropriate when “the pleadings, depositions, answers to
interrogatories, and admissions on file, together with the affidavits, if any, show that there
is no genuine issue as to any material fact and that the moving party is entitled to a judgment
as a matter of law.” Tenn. R. Civ. P. 56.04 (2021).

       When a party who does not bear the burden of proof at trial files a motion for
summary judgment, it must do one of two things to prevail: (1) submit affirmative evidence
that negates an essential element of the nonmoving party’s claim, or (2) demonstrate that
the nonmoving party’s evidence is insufficient to establish an essential element of the
nonmoving party’s claim. Tenn. Code Ann. § 20-16-101 (2021); see also Rye v. Women’s
Care Ctr. of Memphis, MPLLC, 477 S.W.3d 235, 264 (Tenn. 2015).

       If the moving party successfully meets one of those elements, the nonmoving party
must respond by producing affidavits, pleadings, depositions, responses to interrogatories,
or admissions that set forth specific facts showing that there is a genuine issue for trial.
Tenn. R. Civ. P. 56.06. The nonmoving party’s response “must do more than simply show
that there is some metaphysical doubt as to the material facts.” Rye, at 265. If the
nonmoving party fails to do so, “summary judgment, if appropriate, shall be entered against
the [nonmoving] party.” Tenn. R. Civ. P. 56.06.

      Here, Triyar argues it offered evidence negating an essential element of Mr. Gaters’s
claim—that his injury arose primarily out of his employment—and showed that Ms.
Gaters’s evidence is insufficient to establish that essential element of his claim.

       The Workers’ Compensation Law defines “injury” as one that arises primarily out
of and in the course and scope of employment. Tenn. Code Ann. § 50-6-102(14). The
phrase “arising out of” refers to a causal connection between the conditions under which

                                              3
the work is required to be performed and the resulting injury. Orman v. Williams Sonoma,
Inc., 803 S.W.2d 672, 676 (Tenn. 1991). This means that the event causing the injury must
have its origin in a risk connected with the employment. Id. The phrase “in the course and
scope” refers to the time, place, and circumstances of an employee’s injury. Crew v. First
Source Furniture Grp., 259 S.W.3d 656, 664 (Tenn. 2008).

       Triyar argues that Mr. Gaters’s injury did not arise out of his employment because
the facts show that on that day, he performed no work, earned no wages, was not requested
by management to perform any work-related tasks, and did not receive any calls from
residents or anyone else requesting that he perform any work-related tasks. These material
facts negate an essential element of the claim. Specifically, Ms. Moran’s affidavit contains
undisputed facts that Mr. Gaters was not working on the evening of July 29 when he died.
Having established that fact, the burden now shifts to Ms. Gaters to set forth specific facts
showing there is a genuine issue of material fact.1

       Ms. Gaters argues that her responses to the statement of undisputed facts establish
a genuine dispute of material facts. However, Ms. Gaters’s responses to Triyar’s Statement
repeatedly state, “This fact is a determinative issue in this cause of action for the trier of
fact to decide at a Compensation Hearing.” These blanket denials, without identifying
specific facts and proof to support them, are unpersuasive.

      Ms. Gaters additionally argues that Mr. Gaters lived and worked at the apartment
complex. However, Ms. Gaters must present evidence showing more than his mere
presence at the place of injury to satisfy the “arising out of” requirement.

        Ms. Gaters also cited her deposition testimony, which ultimately does not support
her position. She testified that Mr. Gaters’s standard working hours were 8 a.m. to 5 p.m.,
and he occasionally worked after hours or on weekends. But, importantly, she did not
testify that Mr. Gaters was working on the evening of July 29, 2021. Instead, she candidly
repeated that she did not know if he was working or simply returning home from a visit
with his sister. She speculated that he might have been working. She also offered no proof
of the time, place or circumstances of the shooting, other than Mr. Gaters was found on the
lawn. She did not witness the incident or offer proof from other witnesses.

       Ms. Gaters further points to disputed facts, such as the extent of Mr. Gaters’s job
duties, and whether the van he drove that housed his work tools was a work vehicle.
However, these factual issues are not material to the question of whether Mr. Gaters was
working on the evening of July 29. See King v. Kasai N. Am., Inc, 2019 TN Wrk. Comp.
App. Bd. LEXIS 19, at *8-9 (Disputed issues of fact must be “material” to the legal issue
1
  Triyar argues that, because he was receiving temporary total disability benefits on the day he died,
logically, Mr. Gaters was restricted from all work and could not have worked that day. This argument is
unpersuasive. While he was restricted from all work, that does not necessarily mean that he did not work.


                                                   4
presented).2

        Ms. Gaters’s counsel cited three cases that do not support her position.

       First, in Morales v. Boshwit Bros., Inc., 2017 TN Wrk. Comp. App. Bd. LEXIS 23
(Mar. 22, 2017), the employee similarly worked as a “groundskeeper” at an apartment
complex where he also lived. He suffered gunshot wounds while mowing the lawn. The
Appeals Board found, at the interlocutory stage, that the employee was likely to show at a
hearing on the merits that the injury arose from employment. Id. at *12. This case,
however, is distinguishable, because the employee in Morales was undeniably working
while mowing the lawn when he became injured. The evidence here is that Mr. Gaters was
not working, and Ms. Gaters offered no evidence to bring this fact into dispute.

       Next, in Hurst v. Labor Ready, 197 S.W.3d 756 (Tenn. 2006), the employee was
shot outside his employer’s office with coworkers waiting to be paid. The Supreme Court
agreed with the trial court that the incident arose out of his employment because the
employee was “outside Labor Ready’s office waiting to get paid in accordance with Labor
Ready’s payment procedure,” and the employee “was identifiable as a Labor Ready
employee because he was standing directly in front of Labor Ready’s office with other
Labor Ready workers while waiting to be paid.” Id. at 761-2. Here, the facts do not suggest
that Mr. Gaters was following a Triyar work procedure or that he was identifiable as a
Triyar employee when he was killed.

       Finally, although counsel did not name the case, he argues that the opinion regarding
a traveling employee who drowned while using a hotel swimming pool supports Ms.
Gaters’s position. The Court disagrees. In McCann v. Hatchett, 19 S.W.3d 218 (Tenn.
2000), the Supreme Court held that the injury or death of a traveling employee occurring
while reasonably engaged in a reasonable recreational or social activity arises out of and
in the course of the employment. Id. at 221-2. The high court’s discussion focused
exclusively on traveling employees; Mr. Gaters was not a traveling employee.

       The Court finds Ms. Gaters has not identified facts showing that there is a genuine
issue for trial, so summary judgment is appropriate.




2
  The Court disregards Ms. Moran’s assertion that Mr. Gaters was unloading groceries at the time of his
death. Ms. Moran did not witness the event, so it is hearsay. Further, this purported fact is also immaterial
to the Court’s conclusion.
                                                     5
IT IS, THEREFORE, ORDERED AS FOLLOWS:

  1. The Court grants Triyar Management, Inc.’s motion for summary judgment and
     dismisses Ms. Gaters’s claim with prejudice to its refiling.

  2. Unless appealed, this order shall become final in thirty days.

  3. The Court assesses the $150.00 filing fee against Triyar Management, Inc., for
     which execution might issue as necessary. Triyar Management, Inc. shall pay the
     filing fee to the Court Clerk within five business days of the order becoming final.

  4. Triyar Management, Inc. shall file Form SD-2, Statistical Data form, with the Court
     Clerk within five business days of this order becoming final.

                                        ENTERED August 18, 2022.



                                        _____________________________________
                                        JUDGE KENNETH M. SWITZER
                                        Court of Workers’ Compensation Claims



                           CERTIFICATE OF SERVICE

     I certify that a copy of the Order was sent as indicated on August 18, 2022.


         Name              Certified   Fax       Email   Service sent to:
                            Mail
 Andrew Wener,                                    X      awener@wenerlawfirm.com
 Employee’s Attorney
 Fredrick Baker,                                  X      fbaker@wimberlylawson.com
 Employer’s Attorney                                     zkiffmeyer@wimberlylawson.com



                                        _____________________________________
                                        PENNY SHRUM, Court Clerk
                                        WC.CourtClerk@tn.gov



                                             6
                              Compensation Order Right to Appeal:
     If you disagree with this Compensation Order, you may appeal to the Workers’
Compensation Appeals Board. To do so, you must:
   1. Complete the enclosed form entitled “Notice of Appeal” and file it with the Clerk of the
      Court of Workers’ Compensation Claims within thirty calendar days of the date the
      Compensation Order was filed. When filing the Notice of Appeal, you must serve a copy
      upon the opposing party (or attorney, if represented).

   2. You must pay, via check, money order, or credit card, a $75.00 filing fee within ten calendar
      days after filing the Notice of Appeal. Payments can be made in-person at any Bureau office
      or by U.S. mail, hand-delivery, or other delivery service. In the alternative, you may file an
      Affidavit of Indigency (form available on the Bureau’s website or any Bureau office)
      seeking a waiver of the filing fee. You must file the fully-completed Affidavit of Indigency
      within ten calendar days of filing the Notice of Appeal. Failure to timely pay the filing
      fee or file the Affidavit of Indigency will result in dismissal of your appeal.

   3. You are responsible for ensuring a complete record is presented on appeal. The Court Clerk
      will prepare the technical record and exhibits for submission to the Appeals Board, and you
      will receive notice once it has been submitted. If no court reporter was present at the hearing,
      you may request from the Court Clerk the audio recording of the hearing for a $25.00 fee.
      A licensed court reporter must prepare a transcript, and you must file it with the Court Clerk
      within fifteen calendar days of filing the Notice of Appeal. Alternatively, you may file a
      statement of the evidence prepared jointly by both parties within fifteen calendar days of
      filing the Notice of Appeal. The statement of the evidence must convey a complete and
      accurate account of the testimony presented at the hearing. The Workers’ Compensation
      Judge must approve the statement of the evidence before the record is submitted to the
      Appeals Board. If the Appeals Board must review testimony or other proof concerning
      factual matters, the absence of a transcript or statement of the evidence can be a significant
      obstacle to meaningful appellate review.

   4. After the Workers’ Compensation Judge approves the record and the Court Clerk transmits
      it to the Appeals Board, a docketing notice will be sent to the parties. You have fifteen
      calendar days after the date of that notice to file a brief to the Appeals Board. See the Rules
      governing the Workers’ Compensation Appeals Board on the Bureau’s website
If neither party timely files an appeal with the Appeals Board, the trial court’s Order will
become final by operation of law thirty calendar days after entry. Tenn. Code Ann. § 50-6-
239(c)(7).




       For self-represented litigants: Help from an Ombudsman is available at 800-332-2667.